Citation Nr: 1232326	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  08-31 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hypertension.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel



INTRODUCTION

The Veteran had active duty service from October 1968 to December 1988. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The issue on appeal was originally before the Board in May 2010, when the claim was denied.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 memorandum decision, the Court vacated the Board's May 2010 decision and remanded the matter back to the Board for further proceedings consistent with the memorandum decision. 

In March 2012, the claim was remanded to the RO for further development.  The claim is again before the Board for appellate review.

There are no records in Virtual VA that are pertinent to this claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required on his part.


REMAND

The memorandum decision noted by the Board in the introduction found fault in the May 2010 Board decision in its review of whether assignment of an extra-schedular evaluation for the hypertension was warranted.  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

The Court noted in the October 2011 memorandum decision that the examiner who conducted a February 2008 VA examination wrote that the Veteran had symptoms of headaches, orthostatic hypotension with vertigo, nocturia, and fatigue.  The VA examination report also indicated that the Veteran would experience "significant" effects on his occupation because of a lack of stamina.  The Court found fault in VA's failure to provide an adequate statement of reasons or bases for finding that the rating schedule adequately described the Veteran's disability picture.  The Court noted that the Board started its analysis with the second prong of the Thun analysis without addressing the initial question of whether the rating schedule adequately described the Veteran's disability picture. 

The February 2008 examination report in question reveals the Veteran informed the examiner that he had headaches in the frontal area which did not result in incapacitation but occasionally he had vertigo.  Under the "comments" section, the examiner wrote nocturia x 2, prone to fatigue and vertigo see hypotension above.  The diagnosis was hypertension.  The examiner opined that the disorder would have significant effects on the Veteran's employment due to a lack of stamina. 

The Board's review of the numerous clinical records associated with the claims file and dated during the pertinent time period do not document frequent complaints of headaches, vertigo, nocturia, and/or fatigue. 

The clinical records document intermittent complaints of headaches and then, at other times, the Veteran denied having headaches.  An August 2007 clinical record references the fact that the Veteran reported he had an occipital headache without visual changes which was similar to previous sinus headaches.  An August 2007 clinical record included the assessment of tension headaches.  The same record indicated that the Veteran had had tension and stress headaches in the past.  Furthermore, when the clinical records do include references to any of this symptomatology it is not linked to the Veteran's hypertension. 

The records include very few references to the presence of dizziness.  The Veteran reported the symptomatology in October 2006 and August 2007 but another record dated in August 2007 indicates the Veteran denied dizziness. 

The records include very few references to fatigue or lack of energy.  In August 2007, the Veteran reported he felt fatigue.  In February 2008, the Veteran reported he was tired every day. 

Significantly, the clinical records which reference complaints of dizziness, headaches, fatigue, and nocturia do not link the symptoms to the Veteran's service-connected hypertension. 

In March 2012, the Board found that it was not apparent from the face of the February 2008 VA examination report that the examiner was linking nocturia, being prone to fatigue, and vertigo to the service-connected hypertension, and the claim was remanded for clarification.  In March 2012, the Veteran was afforded a VA examination.  The examiner noted that the Veteran's hypertension was severe, and that the Veteran was on six antihypertensives.  He noted that it was less likely that the Veteran's headaches were solely due to his hypertension because his headaches recurred daily and were caused by stress, walking, activity, and doing shop work.  He noted, however, that the hypertension "can easily contribute" to the headaches, but felt as if it was less likely than not that they were solely due to his hypertension.  The same type of opinion was provided about hypotension with vertigo.  The examiner found that it was at least as likely as not that the Veteran had some hypotension with vertigo secondary to hypertension, but less likely solely due to hypertension due to the Veteran having multiple other medical comorbidities.

Regarding nocturia, the examiner found that it was mainly due to benign prostatic hypertrophy, and it was less likely/solely due to hypertension.  It is unclear if nocturia was, in any part, due to hypertension.  Finally, the examiner found that it was less likely that his lack of stamina was solely due to his hypertension, due to his multiple comorbidities that were somewhat severe.  Again, it was unclear if the Veteran's lack of stamina was, in any part, due to hypertension.

The Veteran's hypertension has been described as severe, although he is currently rated at a 10 percent rating.  As such, there is an indication that referral for extra-schedular evaluation may be required.  The Board notes, however, that in its previous decision, it requested that the examiner opine as to whether the Veteran's headaches, nocturia, hypotension with vertigo, and lack of stamina were solely due to hypertension.  The examiner noted that the Veteran's symptoms were co-mingled with his other disabilities and therefore found it was less likely that his headaches or hypotension with vertigo was solely due to hypertension.  The remaining question, however, is whether the symptoms mentioned above represent symptoms of hypertension.  As such an addendum opinion is required.

The Board notes that in his brief, the Veteran's representative argues that the claim should be remanded for the examiner to provide an opinion regarding whether the Veteran's headaches, hypotension with vertigo, nocturia, or lack of stamina were caused or aggravated by his hypertension, per 38 C.F.R. § 3.310 (2011).  This question is not relevant to the issue of extra-schedular consideration.  If the Veteran or his representative wishes to file a claim for a disability as secondary to hypertension based on 38 C.F.R. § 3.310, then he should do so with the RO.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any records identified by the Veteran as relevant to his claim of an increased initial rating for hypertension.  

2.  The Veteran should be invited to provide any evidence indicating that his hypertension has caused interference with his employment (i.e., lost time from work) or resulted in hospitalizations.

3.  Thereafter, the Veteran's claims file should be forwarded to the physician who performed the March 2012 examination for an addendum opinion.  (If this examiner is unavailable, an opinion is requested from a similarly situated examiner.  If it is determined that additional examination is needed the examination should be scheduled in accordance with applicable procedures.)  The claims file must be reviewed by the physician, and he is specifically requested to provide opinions on the following:

Is it at least as likely as not (a 50 percent or greater probability) that any of the following are symptoms of the Veteran's hypertension: headaches, hypotension with vertigo, nocturia, and/or lack of stamina? 

In answering this question, the examiner must address the evidence included in the clinical records (or the lack thereof) and must reconcile this evidence with the opinions advanced. 

The examiner is asked to describe the functional effects caused by the Veteran's hypertension, to include his ability to function under the ordinary conditions of daily life, including employment. 

A complete rationale for all opinions must be provided.  If any opinion cannot be provided without resort to speculation, the examiner should so state and then indicate why the requested opinion would require the resort to speculation to answer. 

4.  Then, the RO should readjudicate the Veteran's claim of entitlement to an increased initial rating for hypertension.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

